DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                     KENNETH EDWARD DAVIS,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-1362



                          September 7, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Michael Williams, Judge.



PER CURIAM.

     Affirmed.


SILBERMAN, BLACK, and SMITH, JJ., Concur.



Opinion subject to revision prior to official publication.